Citation Nr: 0721763	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-02 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a TDIU.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Central Office Hearing, in 
Washington, DC.  A transcript of that hearing is of record 
and is associated with the claims folder.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service connected disabilities prevent him from 
obtaining substantially gainful employment.  

In April 2006, the veteran's VA examiner submitted a Mental 
Impairment Questionnaire to the Board, evaluating the 
veteran's PTSD symptoms.  The veteran did not present a 
waiver of initial RO consideration of this evidence in 
writing or during his July 2006 hearing testimony.  See 
38 C.F.R. § 20.1304(c).  Therefore, since no written waiver 
was presented, this evidence must first be reviewed by the 
RO.  This too, must be done prior to final adjudication.  

The additional evidence raises the question as to whether the 
veteran is unemployable due to his service-connected PTSD.  
The veteran was last examined approximately 2 years ago and 
the additional evidence suggests a possible increase in 
impairment caused by the service-connected PTSD.  As such, 
the veteran should be scheduled for a VA examination to 
determine the impact his service-connected PTSD has on his 
ability to work.

During the July 2006 Board hearing, the veteran stated that 
he had filed a claim with the Social Security Administration.  
In order for VA to properly assist the veteran, it is 
imperative that the SSA's decision be obtained as well as all 
medical reports which were used to support such decision.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

2.  Schedule the veteran for VA 
psychiatric examination for the purpose 
of determining the severity of the 
service-connected PTSD.  The veteran's 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examining physician.  Following a 
comprehensive mental status examination, 
the examiner should:

a) List all manifestations of the 
veteran's service connected PTSD.  That 
is, clearly state all of the veteran's 
symptoms which are attributable to PTSD.

b) State whether PTSD causes social 
impairment.  List the symptoms, if any, 
which cause social impairment.

c) State whether PTSD causes occupational 
impairment. List the symptoms, if any, 
which cause occupational impairment.  
State whether any of the symptoms prevent 
the veteran from being employed.

d) Report a Global Assessment of 
Functioning (GAF) Score and discuss the 
GAF score in relation to the findings of 
the comprehensive mental status 
examination.

The examiner must provide a complete 
rationale for the opinion(s) expressed.

3.  After the foregoing, the RO should 
review all of the evidence in connection 
with the claim, to include the veteran's 
VA psychiatric questionnaire, and then 
evaluate the veteran's claim for a TDIU 
rating.  If the determination is adverse 
to the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




